Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-8,11,12,14,17,26 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/22.
Claims 27 and 28 depend on a withdrawn claim and are therefore also withdrawn.

Drawings
The drawings are not of sufficient quality (figs. 1, 2, 6-9). Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9,10,13,15,16,18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1 recites: “arranging at least one insert between the at least one light guide and the at least one light disk or lens, the at least one insert being designed as a second cover and/or opaque design element, wherein at least one of the shape of the second design element, color of the second design element and a pattern on the second design element is suited to provide at least one of a logo, an emblem, a flag, a symbol and an information, wherein the screen insert is attached to a blinker module housing”
The applicant alternatively recites “a second cover and/or an opaque design element” 
First it is unclear to what “the second design element”  is referring (the second cover or the opaque design element) and it is unclear to what is part of the invention (note: and/or renders the claim indefinite). 
Claim 2 recites “the light disk” which is alternatively recited in claim 1 and thus unclear whether this is part of the invention (also note: and/or further renders the claim indefinite).
Claim 10 recites “the  first surface region and the second surface region extend at least partially along the tapered section”.  
It is unclear to what the first surface region and the second surface region are referring. 
Claim 24 recites “the first design element” which is indefinite (note: lacks proper antecedent basis).
Claims are  examined as best understood. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, 13, 15, 16, 18-24 are rejected under 35 U.S.C. 102(a1) as anticipated by Juris US 2018/0010760 or, in the alternative, under 35 U.S.C. 103 as obvious over Juris in view of Takahashi US 2015/0167917
In regard to claim 1, Juris teaches  at least one lighting element comprising at least one light guide (note: light conductor) [0018] and at least one light disk or lens 2; providing of at least one illuminant unit comprising at least one illuminant (LEDs) [0018], wherein the illuminant unit is designed to couple light emitted by the illuminant into the lighting element; arranging at least one insert 3 between the at least one light guide 1 and the at least one light disk or lens 2, the at least one insert being designed as a second cover and/or opaque design element, wherein at least one of the shape of the second design element, color of the second design element and a pattern on the second design element is suited to provide at least one of a logo, an emblem, a flag, a 
Alternatively, Takahashi teaches a light guide supplied by LEDs [0025]  (see fig. 7). 
Light guides are conventional in the art.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a light guide supplied by LEDs in Juris as taught by Takahashi. One of ordinary skill in the art would have been motivated to use a light guide and LED in order to spread illumination from the LED along the mirror as known in the art.  
In regard to claim 9,  Juris teaches (fig. 1) at least one end section or middle section of the lighting element has at least one tapered section.  
In regard to claim 10,  Juris teaches a first surface region and second surface region extending at least partially along the tapered section (see fig. 1 – element 4, 5, and/or 2 extends around tapered portion of the light guide).  
In regard to claim 13,  Juris teaches providing at least one illuminant in the form of at least one LED, providing at least one electrical connection means for connecting the illuminant unit to an electrical  current or voltage network, and providing at least one circuit board 9, wherein the illuminant unit is designed to couple light emitted by the illuminant into the lighting element or the light guide [0018,0026].  
In regard to claim 15, Juris teaches a housing 4,5 to which at least one of the illuminant unit and the lighting element is attached (fig. 1-3).

In regard to claim 18, Juris teaches wherein the at least one insert  3 is attached to the housing (see fig. 3).  
In regard to claim 19, Juris teaches the at least one insert is arranged to at least one of overlapping at least partly, an end portion of or a middle portion of the light guide, extending along the contour of at least one edge or side of the light guide along the light propagation direction starting from the illuminant unit, being slotted along the contour of at least one edge or side of the light guide along the light propagation direction starting from the illuminant unit, and covering or screening at least the at least one illuminant (see fig. 3).  
In regard to claim 20, Juris teaches the at least one insert is attached to the housing at least along the contour of at least one edge or side of the light guide along the light propagation direction from the illuminant unit at least along one side of the light guide (fig. 3).  
In regard to claim 21, Juris teaches the at least one insert is attached to the housing below the lower edge or side of the light guide and extends along the upper side of the light guide (fig. 1 and 3).  
In regard to claim 22, Juris teaches the insert is attached to the housing by means of at least one of welding, spraying, steaming, gluing, painting and/or injecting (note: element 7 is injected into housing floor - see fig. 3).
Alternatively, while Juris prefers the film being removable, one of ordinary skill in the art would recognize and appreciate using glue to secure the positioning of the film KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
In regard to claim 23, Juris teaches at least one of the light guide and the insert at least along a part of the extension along the light propagation direction starting from the illuminant unit taper in the direction of the illuminant unit (see fig. 1).  
In regard to claim 24, the light guide fulfils the blinker function (turn signal) and at least one of the first and second design elements, the light disk and the lens is designed to meet design requirements [0018,0020].  

	
 Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Juris (and Takahashi as applied above) in view of Wasilezski 2019/0353321.
In regard to claim 2, Juris does not specifically teach providing the lighting element by forming the light guide and the light disk by at least one of injection molding, and in a single step and/or as a single element.  

It would have been obvious to one of ordinary skill in the art at the time of filing to produce the light guide and disk via injection molding as well known in the art. One of ordinary skill in the art would have been motivated to use injection molding for producing the light guide and disk/lens in order to provide a low cost easily manufactured element for the blinker light. The applicant is also advised that it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, the applicant is advised that  it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).

 

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Juris (and Takahashi as applied above) in view of Iseki US 2018/0029529.
Juris teaches the invention described above, but lacks the specific teaching of  an upper casing; a lower casing; and at least one blinker module attached between the upper and the lower casings or to the upper casing.  

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the blinker of Juris between upper and lower casing of a side mirror. One of ordinary skill in the art would have been motivated to provide the blinker of Juris between and upper and lower casing in order ort position it centrally on the vehicle side mirror for good visibility and aesthetic appeal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875